DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Regarding arguments on page 9 of the Remarks, Examiner notes that the conversations are used in the learning process as in Brown para [0136]. In the example, “if the user routinely asks for movie “Crazy,” the learning module 1218 will learn, over time, that this is the user preference and make this assumption.”
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2013/0283168 A1), hereinafter referred to as Brown, in view of Lev-Tov et al. (US 2015/0120289 A1), hereinafter referred to as Lev-Tov.

Regarding claim 1, Brown teaches:
A conversation system building method based on artificial intelligence, wherein the method comprises: 
obtaining input information provided by the user to perform the conversation service with the conversation system (Fig. 6 element 122(1), para [0109], where the user inputs a command); 
outputting the input information in a conversation window of the conversation system (Fig. 6 element 122(1), para [0109], where the command is displayed); 
performing data annotation processing on the input information to obtain an annotation result comprising recognition parameters (Fig. 6 element 120(2), para [0109], where the response is considered the annotation result);
outputting the annotation result in the conversation window (Fig. 6 element 120(2), para [0109], where the response or annotation result is displayed in the conversation window);
in the case of obtaining a sample adjusting instruction of the conversation system triggered by the user in response to determining that the annotation result is not satisfying (Fig. 6 element 602, para 
according to the sample adjusting instruction, outputting at least one adjustment option in the conversation window for the user to select (Fig. 7 element 120(2), para [0111], where the edit mode outputs several adjustment options); 
according to the adjustment option selected by the user, outputting in the conversation window an adjustment interface to obtain adjustment information provided by the user based on the adjustment interface (Fig. 8 element 802, para [0114-115], where selecting the expand control displays a menu of alternative assumptions for selection); 
obtaining an adjustment parameter of the conversation service according to the adjustment information (Fig. 8 element 802, para [0114-116], where the user modifies the response); and
performing data annotation processing according to the input information and the adjustment parameter of the conversation system, to obtain conversation samples for building the conversation system (para [0135-136], where the system records and learns from changes made to the recognition results, interpreted as data annotation processing);
in the case of no sample adjusting instruction being received from the user, taking the input information annotated as a conversation sample for building the conversation system (para [0136], where the conversation samples are used in the learning by the conversation system whether an adjusting instruction is received or not);
Brown does not teach:
recording the number and annotation condition of the input information, so as to obtain evaluation information by calculating recall rate and an accuracy rate.
Lev-Tov teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown by using the calculations of Lev-Tov (Lev-Tov para [0061-63]) in the annotation process of Brown (Brown para [0135-136]) by calculating the detection and accuracy of inputs, in order to determine whether a phrase is good or bad (Lev-Tov para [0061]).

Regarding claim 3, Brown in view of Lev-Tov teaches:
The method according to claim 1, wherein after outputting the recognition parameters of the conversation system, the method further comprises:  
outputting adjustment instruction information to instruct the user to trigger the sample adjustment instruction (Brown Fig. 6 element 602, para [0110-111], where the display of control 602 is the adjustment instruction information).  

Regarding claim 4, Brown in view of Lev-Tov teaches:
The method according to claim 1, wherein before obtaining a sample adjusting instruction triggered by a user, the method further comprises: 
obtaining application scenario information of a conversation service scenario provided by a developer, the application scenario information including intent information, parameter information and corresponding execution actions (Brown para [0038], where intent and context or parameter 
building the conversation system having a basic service logic, according to the application scenario information (Brown para [0038], where the system takes into account the scenario information to more closely emulate human-to-human conversation).  

Regarding claim 5, Brown in view of Lev-Tov teaches:
The method according to claim 1, wherein before, at the same time as or after obtaining a sample adjusting instruction triggered by a user, the method further comprises:  
obtaining verification effect data of the conversation system according to the input information (Brown Fig. 10, para [0126], where assumptions regarding accuracy are determined); and
outputting the verification effect data (Brown Fig. 10, para [0126], where the assumptions are displayed).  

Regarding claim 6, Brown in view of Lev-Tov teaches:
The method according to claim 1, wherein said at least one adjustment option includes a specific option for outputting a Graphical User Interface, for the user to perform global view (Brown Fig. 7 element 120, para [0111], where the cancel button returns the user out of the edit mode to the global view).  

Regarding claim 7, Brown teaches:
A device, wherein the device comprises: 
one or more processors (Fig. 1 element 142, para [0076], where a processor is used);  

the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a conversation system building method based on artificial intelligence (Fig. 1 element 142, para [0076], where the processor and memory execute the program), wherein the method comprises: 
obtaining input information provided by the user to perform the conversation service with the conversation system (Fig. 6 element 122(1), para [0109], where the user inputs a command); 
outputting the input information in a conversation window of the conversation system (Fig. 6 element 122(1), para [0109], where the command is displayed);  
performing data annotation processing on the input information to obtain an annotation result comprising recognition parameters (Fig. 6 element 120(2), para [0109], where the response is considered the annotation result);
outputting the annotation result in the conversation window (Fig. 6 element 120(2), para [0109], where the response or annotation result is displayed in the conversation window);
in the case of obtaining a sample adjusting instruction of the conversation system triggered by the user in response to determining that the annotation result is not satisfying (Fig. 6 element 602, para [0110-111], where the user selects the control to modify the assumptions, where the recognition parameters are the selecting the control 602);
according to the sample adjusting instruction, outputting at least one adjustment option in the conversation window for the user to select (Fig. 7 element 120(2), para [0111], where the edit mode outputs several adjustment options); 
according to the adjustment option selected by the user, outputting in the conversation window an adjustment interface to obtain adjustment information provided by the user based on the 
obtaining an adjustment parameter of the conversation service according to the adjustment information (Fig. 8 element 802, para [0114-116], where the user modifies the response); and
performing data annotation processing according to the input information and the adjustment parameter of the conversation system, to obtain conversation samples for building the conversation system (para [0135-136], where the system records and learns from changes made to the recognition results, interpreted as data annotation processing);
in the case of no sample adjusting instruction being received from the user, taking the input information annotated as a conversation sample for building the conversation system (para [0136], where the conversation samples are used in the learning by the conversation system whether an adjusting instruction is received or not);
Brown does not teach:
recording the number and annotation condition of the input information, so as to obtain evaluation information by calculating recall rate and an accuracy rate.
Lev-Tov teaches:
recording the number and annotation condition of the input information (para [0056], where numbers of vowels and words in a phrase are determined, and other features of the input are computed), so as to obtain evaluation information by calculating recall rate and an accuracy rate (para [0061-63], where the recall or detection rate and precision or accuracy are determined, and para [0064-65], where recall and accuracy are determined using numbers and conditions of the input, where the conditions are true or false positives/negatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown by using the calculations of Lev-Tov (Lev-Tov para 

Regarding claim 9, Brown in view of Lev-Tov teaches:
The device according to claim 7, wherein after outputting the recognition parameters of the conversation system, the method further comprises: 
outputting adjustment instruction information to instruct the user to trigger the sample adjustment instruction (Brown Fig. 6 element 602, para [0110-111], where the display of control 602 is the adjustment instruction information).  

Regarding claim 10, Brown in view of Lev-Tov teaches:
The device according to claim 7, wherein before obtaining a sample adjusting instruction triggered by a user, the method further comprises: 
obtaining application scenario information of a conversation service scenario provided by a developer, the application scenario information including intent information, parameter information and corresponding execution actions (Brown para [0038], where intent and context or parameter information are acquired and responses determined, where the service scenario provided by the developer is the query response system); and
building the conversation system having a basic service logic, according to the application scenario information (Brown para [0038], where the system takes into account the scenario information to more closely emulate human-to-human conversation).  

Regarding claim 11, Brown in view of Lev-Tov teaches:

obtaining verification effect data of the conversation system according to the input information (Brown Fig. 10, para [0126], where assumptions regarding accuracy are determined); and
outputting the verification effect data (Brown Fig. 10, para [0126], where the assumptions are displayed).  

Regarding claim 12, Brown in view of Lev-Tov teaches:
The device according to claim 7, wherein said at least one adjustment option includes a specific option for outputting a Graphical User Interface, for the user to perform global view (Brown Fig. 7 element 120, para [0111], where the cancel button returns the user out of the edit mode to the global view).  

Regarding claim 13, Brown teaches:
A non-transitory computer readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a conversation system building method based on artificial intelligence (para [0079], where storage media store instructions), wherein the method comprises: 
obtaining input information provided by the user to perform the conversation service with the conversation system (Fig. 6 element 122(1), para [0109], where the user inputs a command); 
outputting the input information in a conversation window of the conversation system (Fig. 6 element 122(1), para [0109], where the command is displayed);  

outputting the annotation result in the conversation window (Fig. 6 element 120(2), para [0109], where the response or annotation result is displayed in the conversation window);
in the case of obtaining a sample adjusting instruction of the conversation system triggered by the user in response to determining that the annotation result is not satisfying (Fig. 6 element 602, para [0110-111], where the user selects the control to modify the assumptions, where the recognition parameters are the selecting the control 602);
according to the sample adjusting instruction, outputting at least one adjustment option in the conversation window for the user to select (Fig. 7 element 120(2), para [0111], where the edit mode outputs several adjustment options); 
according to the adjustment option selected by the user, outputting in the conversation window an adjustment interface to obtain adjustment information provided by the user based on the adjustment interface (Fig. 8 element 802, para [0114-115], where selecting the expand control displays a menu of alternative assumptions for selection); 
obtaining an adjustment parameter of the conversation service according to the adjustment information (Fig. 8 element 802, para [0114-116], where the user modifies the response); and
performing data annotation processing according to the input information and the adjustment parameter of the conversation system, to obtain conversation samples for building the conversation system (para [0135-136], where the system records and learns from changes made to the recognition results, interpreted as data annotation processing);
in the case of no sample adjusting instruction being received from the user, taking the input information annotated as a conversation sample for building the conversation system (para [0136], 
Brown does not teach:
recording the number and annotation condition of the input information, so as to obtain evaluation information by calculating recall rate and an accuracy rate.
Lev-Tov teaches:
recording the number and annotation condition of the input information (para [0056], where numbers of vowels and words in a phrase are determined, and other features of the input are computed), so as to obtain evaluation information by calculating recall rate and an accuracy rate (para [0061-63], where the recall or detection rate and precision or accuracy are determined, and para [0064-65], where recall and accuracy are determined using numbers and conditions of the input, where the conditions are true or false positives/negatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown by using the calculations of Lev-Tov (Lev-Tov para [0061-63]) in the annotation process of Brown (Brown para [0135-136]) by calculating the detection and accuracy of inputs, in order to determine whether a phrase is good or bad (Lev-Tov para [0061]).

Regarding claim 15, Brown in view of Lev-Tov teaches:
The non-transitory computer readable storage medium according to claim 13, wherein after outputting the recognition parameters of the conversation system, the method further comprises: 
outputting adjustment instruction information to instruct the user to trigger the sample adjustment instruction (Brown Fig. 6 element 602, para [0110-111], where the display of control 602 is the adjustment instruction information).  

Regarding claim 16, Brown in view of Lev-Tov teaches:
The non-transitory computer readable storage medium according to claim 13, wherein before obtaining a sample adjusting instruction triggered by a user, the method further comprises: 
obtaining application scenario information of a conversation service scenario provided by a developer, the application scenario information including intent information, parameter information and corresponding execution actions (Brown para [0038], where intent and context or parameter information are acquired and responses determined, where the service scenario provided by the developer is the query response system); and
building the conversation system having a basic service logic, according to the application scenario information (Brown para [0038], where the system takes into account the scenario information to more closely emulate human-to-human conversation).  

Regarding claim 17, Brown in view of Lev-Tov teaches:
The non-transitory computer readable storage medium according to claim 13, wherein before, at the same time as or after obtaining a sample adjusting instruction triggered by a user, the method further comprises: 
obtaining verification effect data of the conversation system according to the input information (Brown Fig. 10, para [0126], where assumptions regarding accuracy are determined); and
outputting the verification effect data (Brown Fig. 10, para [0126], where the assumptions are displayed).  

Regarding claim 18, Brown in view of Lev-Tov teaches:
The non-transitory computer readable storage medium according to claim 13, wherein said at least one adjustment option includes a specific option for outputting a Graphical User Interface, for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0311038 A1, para [0105-106], where accuracy and recall rates are obtained in a translation process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658